DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I invention (claim 1-12) in the reply filed on 11/08/2022 is acknowledged. There is a newly added claim 21-28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-12, 21-23 and 26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 20170135854
Regarding claim 1, Rogers discloses therapy apparatus, comprising: a first element (fig.1 and ; the first and/or second earpiece 12a, 12b) configured to fit within at least a portion of an ear of a living subject (fig.19), the first element comprising thermal control apparatus configured to selectively perform at least one of increasing or decreasing temperature [0122] of at least a portion of an ear canal of the living subject to effect behavior modification thereof.
Examiner note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case, the limitation that recites selectively perform at least one of increasing or decreasing temperature of at least a portion of an ear canal of the living subject to effect behavior modification thereof is an intend use.
Regarding claim 2, Rogers discloses the therapy apparatus of Claim 1, wherein the behavior modification is selected from a group consisting of: (i) mitigating a desire to smoke tobacco; (ii) mitigating a desire to drink one or more alcoholic beverages; and (iii) mitigating a desire to ingest one or more pharmacological agents [0097]-[0099].
Regarding claim 4, Rogers discloses the therapy apparatus of Claim 1, wherein the thermal control apparatus comprises an electric or electronic heater apparatus configured to give off thermal energy (fig.20, see also [0300]).
Regarding claim 6, Rogers discloses the therapy apparatus of Claim 1, wherein the thermal control apparatus comprises an electric or electronic fan (fig.20; two heat dissipating fans 19a, 19b) apparatus configured to create a differential pressure between the ear canal and an ambient area outside the ear canal in order to cause ingestion of air from the ambient area into the ear canal, the ingested air being at a temperature lower than a temperature of the ear canal [0330]. 
Examiner note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case, the limitation that recites configured to create a differential pressure between the ear canal and an ambient area outside the ear canal in order to cause ingestion of air from the ambient area into the ear canal, the ingested air being at a temperature lower than a temperature of the ear canal.
Regarding claim 7, Rogers discloses the therapy apparatus of Claim 1, further comprising apparatus configured to detect REM (rapid eye movements) of the living subject in response to the selectively perform selective performance of the at least one of the increasing or the decreasing of the temperature of at least the portion of the ear canal, and generate at least one of signals or data relating to the detected REM [0968].
Regarding claim 8, Rogers discloses the therapy apparatus of Claim 7, wherein the thermal control apparatus is configured to receive and utilize the generated at least one of signals or data relating to the detected REM in order to control at least one aspect of the selective performance of the at least one of increasing or decreasing temperature [0968].
Regarding claim 9, Rogers discloses the therapy apparatus of Claim 1, further comprising wireless interface apparatus (fig.1; wireless connection 17a, 17b, see also [0122]) in data communication with the thermal control apparatus, the wireless interface apparatus configured to at least wirelessly receive data corresponding to one or more commands to be implemented by computerized logic of the thermal control apparatus, the one or more commands relating to the selective performance of the at least one of the increasing or the decreasing of the temperature ([0122], [0124], see also [0131] and [0132]).
Regarding claim 10, Rogers discloses the therapy apparatus of Claim 9, wherein the one or more commands to be implemented by the computerized logic of the thermal control apparatus are received from a computerized apparatus (i) having a second wireless interface configured to communicate with the wireless interface apparatus of the therapy apparatus, and (ii) which has received user-provided feedback on one or more aspects of a then-current ongoing therapy session (fig.1; wireless connection 17a, 17b, see also [0122] and [0177]).
Regarding claim 11, Rogers discloses the therapy apparatus of Claim 1, further comprising wireless interface apparatus in data communication with the thermal control apparatus, the wireless interface apparatus configured to at least wirelessly transact data corresponding to one or more time-stimulus profiles to be implemented by thermal control apparatus during the selective performance of the at least one of the increasing or the decreasing of the temperature ([0127], [0132] and [0177]).
Regarding claim 12, Rogers discloses the therapy apparatus of Claim 1, wherein the thermal control apparatus is further configured to, as part of said selective performance of the at least one of increasing or decreasing temperature (the earpieces of stimulation device contains a TED 12), cause introduction of a thermal medium into the ear canal based at least on a prescribed time and stimulus profile, the thermal medium configured to, when introduced, cause a desired temperature excursion from a then current temperature of the at least portion of the ear canal (the thermal waveform that is delivered through the thermally conductive lubricant (thermal medium) is controlled the controlled connected to the TED 12 a and the heat sink 15 and thus is capable of delivering a thermal waveform that when introduced, caused a desired temperature excursion from a then current temperature of the at least a portion of the ear canal [0124]).
Regarding claim 21, Rogers discloses method for utilizing a therapy apparatus to effect a behavior modification, the method comprising: inserting a first element (fig.1 and ; the first and/or second earpiece 12a, 12b) of the therapy apparatus into an ear canal of a living subject; causing the first element to have a prescribed degree of conformance to tissue of the ear canal (fig.19); and causing, via a thermal control apparatus of the first element, at least one of an increase or decrease in temperature [0122]of at least a portion of the ear canal of the living subject to effect the behavior modification thereof (fig.20; two heat dissipating fans 19a, 19b, see also [0097]-[0099]).
Regarding claim 22, Rogers discloses the method of Claim 21, wherein the causing of the at least one of the increase or the decrease in the temperature comprises causing the at least one of the increase or the decrease in the temperature for varying periods of time; and the method further comprises recording data relating to one or more reactions of the living being to the at least one of the increase or the decrease in the temperature over the varying periods of time ( [0080] and [0176]).
Regarding claim 23, Rogers discloses the method of Claim 22, further comprising: generating, based on the data relating to the one or more reactions, a time-and- temperature user-specific profile; and causing adjustment of the time-and-temperature user-specific profile according to a hysteresis correction function. Rogers discloses that the actual temperature profile was not the same for all patients [0080].

Regarding claim 26, Rogers discloses Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium [0073] comprising at least one computer program having a plurality of instructions [0087], the plurality of instructions configured to, when executed on a processing apparatus, cause a therapy apparatus to: cause a first element of the therapy apparatus to fit within at least a portion of an ear of a living subject [0087]; and configure a thermal control apparatus to selectively perform at least one of an increase or decrease in temperature of at least a portion of an ear canal of the living subject to effect behavior modification of the living subject [0087].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0135854) in view of Doerr et al. (US 4,408,605).
Regarding claim 3, Rogers does not disclose wherein the thermal control apparatus comprises an exothermic or endothermic chemical apparatus configured to give off or absorb thermal energy, respectively. Exothermic or endothermic chemical reaction is a common way of thermal therapy in the field. The instant Application also admits that the temperature control mechanism may be done by different methods including endothermic/exothermic chemical reaction. Doerr teaches a device that is configured to heat by exothermic reaction transmitted to the inner ear to reduce pain in the ear. As admitted by the Applicant, it is well known in the art that these different thermal control mechanisms are widely considered to be interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the apparatus of Rogers with alternative thermal control of exothermic reaction as taught by Doerr since the modification would merely comprised of a simple substitution of interchangeable thermal control mechanism in order to produce a predictable result of increasing temperature. 

Claim(s) 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0135854) in view of Smith et al. (US 2015/0320591) with further view of Grams (US 4,244,377).
Regarding claim 24, 25 and 27, Rogers teaches the system is configured to treat addictive behavior that may be treated by the present invention includes, but is not limited to, alcohol addiction, tobacco or nicotine addiction (e.g., using the present invention as a smoking cessation aid), drug addictions (e.g., opiates, oxycontin, amphetamines, etc.), food addictions [0099]. However, Rogers does not disclose wherein the causing of the first element to have the prescribed degree of the conformance to the tissue of the ear canal comprises filling a balloon-like structure with a working medium to enable a prescribed degree of surface contact between the working medium inside the balloon-like structure and the tissue via material of the balloon-like structure; wherein the filling of the balloon-like structure with the working medium comprises filling the balloon-like structure with a substance that is at least one of a gaseous medium or liquid medium depending on a temperature of the substance and wherein the configuration of the thermal control apparatus to selectively perform the at least one of the increase or the decrease in the temperature comprises use of a valve assembly to modulate an amount of fluidic medium within the first element and which enters the ear canal from an exterior environment.
Smith teaches a similar system for administering caloric stimulation to the ear canal of a subject includes (a) a conduit configured to deliver a fluid to calorically stimulate an ear canal of a subject. Smith teaches the configuration of the thermal control apparatus to selectively perform the at least one of the increase or the decrease in the temperature ([0007] and [0030]). The fluid may be used, including liquids (e.g., water, low viscosity oils, alcohol or ammonia) or a gas [0060]. Smith teaches this may be capable of relatively fast temperature changes are potentially beneficial to take full advantage of physiological responses that are useful in diagnosing and/or treating a variety of medical conditions [0006]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the apparatus of Rogers with a fluid thermal delivery system as taught by Smith for the purpose of fast temperature change. 
The modified device of Roger/Smith remains silent having the balloon-like structure and a valve assembly to modulate an amount of fluidic medium within the first element and which enters the ear canal from an exterior environment. 
Grams teaches an ear probe for use in closed-loop caloric irrigation including a manifold and balloon (abstract). The system includes valves being manually or electrically operated by switches mounted on the front panel of the cabinet. Two of the valves control the flow of fluid into a first heat exchanger for heating the fluid passing therethrough. The other two valves control the flow of fluid into a second heat exchanger for cooling the fluid passing therethrough (col.4, line 22-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modified the apparatus of Rogers/Smith a balloon like structure and valve as taught by Gras for the purpose of comfort and also controlled temperature changes.  

Allowable Subject Matter
Claim 5 and 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, The modified device of Rogers/Smith teaches using fluid that includes gas as a medium. However, Rogers/Smith remains silent thermal control apparatus comprises a compressed gas apparatus configured to selectively release portions of a volume of a compressed gas within the ear canal, the selective release causing absorption of thermal energy in the ear canal. 
The Examiner has failed to find any reference which alone or in any combination would disclose, fairly suggest or make obvious thermal control apparatus comprises a compressed gas apparatus configured to selectively release portions of a volume of a compressed gas within the ear canal, the selective release causing absorption of thermal energy in the ear canal while including each and every limitation set forth in independent claim. 
Regarding claim 28, Rogers discloses GUI module may be configured to display any suitable information, including, but not limited to, data associated with the delivery of one or more thermal waveforms.  detecting REM discloses the computer readable apparatus of Claim 26, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the therapy apparatus to: receive input via a graphical user interface generated on a display device of the therapy apparatus ([0346]-[0347]). However. Rogers does not disclose the input indicating at least a change in frequency of rapid eye movement (REM), the change in the frequency of the REM relating to at least one of a type or severity of a physiologic response felt by the living subject during application of a predetermined routine or regimen of the at least one of the increase or the decrease in the temperature; and utilize the input to generate data to modify at least one of a duration or magnitude of the routine or regimen to obtain an optimized level of a desired physiologic effect on the living being.
The Examiner has failed to find any reference which alone or in any combination would disclose, fairly suggest or make obvious of a the input indicating at least a change in frequency of rapid eye movement (REM), the change in the frequency of the REM relating to at least one of a type or severity of a physiologic response felt by the living subject during application of a predetermined routine or regimen of the at least one of the increase or the decrease in the temperature; and utilize the input to generate data to modify at least one of a duration or magnitude of the routine or regimen to obtain an optimized level of a desired physiologic effect on the living being while also including each and every limitation set forth in independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794